{¶ 35} I concur in the majority's disposition of appellant's sole assignment of error. However, I would limit this Court's reason for overruling it.
 {¶ 36} The appellant challenges the trial court's subject matter jurisdiction. It is clear the trial court had subject matter jurisdiction under R.C. 2925.43. Appellant does not specifically assign as error whether the trial court improperly exercised that jurisdiction.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Stark County Court of Common Pleas is affirmed. Costs to appellant.